DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in figs. 5b and 5c, the outlines of all the structures and lead lines are dotted and faded, there are disconnection throughout the outlines of the structures in the drawings, making the drawing not clear. Every line and outlines must be durable, clean, black, sufficiently dense and dark, and uniformly thick. Additionally, the weight of all lines must be heavy enough to permit adequate reproduction. See MPEP 608.02.  
Furthermore, the drawings are objected to because in fig. 5c, it is unclear if reference numeral “29b” is part of the assembly or not, if reference numeral “29b” is part of the assembly, then some form of connection such as a connecting axis or bracket is needed, if “29b” is not part of the assembly, then “29b” should be on a separate figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 4, line 7, the term “dumper” is suggested to be changed to --damper-- in order to fix typographical error.   
Appropriate correction is required.

Claim Objections
Claims 1-2 and 9 are objected to because of the following informalities:  
In claim 1, line 2, the term “a piston at a first end thereof” is suggested to be changed to --a piston at a first end of the piston-- in order to clarify the claim.
In claim 1, line 4, the term “a second end thereof” is suggested to be changed to --a second end of the piston-- in order to clarify the claim. 
In claim 2, line 2, the term “a first end of the sliding groove” is suggested to be changed to --the first end of the sliding groove-- in order to clarify the claim. 
In claim 2, lines 3-4, the term “a second end of the sliding groove” is suggested to be changed to --the second end of the sliding groove-- in order to clarify the claim. 
In claim 9, line 2, the term “a first end of the sliding groove” is suggested to be changed to --the first end of the sliding groove-- in order to clarify the claim. 
In claim 9, lines 3-4, the term “a second end of the sliding groove” is suggested to be changed to --the second end of the sliding groove-- in order to clarify the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the cam housing” (line 10) lacks proper antecedent basis. Furthermore, it is unclear if the cam housing is referring to the crank housing or not.  
Regarding claim 5, the limitation “a radius of curvature the single unit during rotation thereof” (lines 2-3) is unclear as to what the applicant is trying to claim by “a radius of curvature the single unit”, furthermore, it is unclear as to the intention of the limitation “during rotation”, is the applicant intention is to claim a radius of curvature formed by the rotation path or a radius of curvature of the single unit itself. 
Regarding claim 8, the limitation “the cam housing” (line 8) lacks proper antecedent basis. Furthermore, it is unclear if the cam housing is referring to the crank housing or not. 
Regarding claim 12, the limitation “a radius of curvature the single unit during rotation thereof” (lines 2-3) is unclear as to what the applicant is trying to claim by “a radius of curvature the single unit”, furthermore, it is unclear as to the intention of of the limitation “during rotation”, is the applicant intention is to claim a radius of curvature formed by the rotation path or a radius of curvature of the single unit itself.
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2249761) in view of Pepe (2017/0304145), or alternatively, Kim (KR 10-2249761) in view of Pepe (2017/0304145) and Feldmann (6,357,125).

    PNG
    media_image1.png
    571
    696
    media_image1.png
    Greyscale

Regarding claim 1, Kim discloses a percussion massage device (see entire device in figs. 1-5) having a selectable stroke length (see figs. 3 and 4, see paragraphs 0018, 0032, 0039-0041 of the English translation, see full disclosure), comprising: a stroke arm (50, figs. 1-5) having a first end connected to a piston (40, figs. 1-5) at a first end (end of 50 directly connected to 40, figs. 1-5) thereof and the stroke arm having a second end secured to a crank pin (crank pin is 60, figs. 1-5, the second end of the stroke arm 50 is connected to the crank pin 60), the piston further being connected at a second end thereof to at least a first end of a massage tool and the massage tool having a second end thereof for massaging a user (see figs. 3 and 4, the second end of the massage tool is the end of 45 that collide with the user and the first end of the massage tool is the end of 45 that is connected to the piston 40); a crank mechanism (30, 33, and 60, figs. 1-5, paragraphs 0024, 0027, 0035-0036, 0039-0045) including the crank pin (60, figs. 1-5), a crank housing (housing is 33, figs. 3-4) and a crank base (the base is the portion that surrounds the shaft of the motor, see the annotated-Kim fig.  5 above), wherein the crank housing and crank base are connected and rotatable as a single unit (see figs. 1-5), and the crank pin is movably secured between the crank housing and crank base such that the crank pin moves from a first end to a second end of a sliding groove located in the crank housing when a rotation direction of the single unit is reversed by a motor (see the annotated-Kim fig. 5 above, the crank pin is movable within the sliding groove 31 of the crank housing, see sliding groove (31) where 60 is located in figs. 1-4, furthermore, the crank pin is secured between the crank housing and crank base, see in the annotated-Kim fig. 5 above, as shown the pin 60 comprises a portion that is located between a portion of the crank base and the crank housing, see from A portion to B portion, see paragraphs 0033-0035, 0039-0041); wherein when the crank pin is moved from the first end to the second end of the sliding groove (31, figs. 1-5), a stroke length of the piston is changed from a first predetermined stroke length to a second predetermined stroke length (see paragraphs 0039-0041), Kim discloses that the changing of the direction of the plate 33 would allow the stroke length of be adjusted (see paragraphs 0039-0041), but fails to specifically disclose that the selectable stroke length is a user selectable stroke length.
However, Pepe teaches a handheld massage device comprising a user selectable switch, the switch is for changing the direction of the motor (see switch 28 in paragraph 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to have the switch for changing the direction as taught by Pepe for the purpose of providing a switch to allow the user to switch the rotational direction of the motor thereby allowing the user to change to a mode that is suitable or comfortable to the user (see paragraph 0027 of Pepe). 
Furthermore, if there is any doubt that Kim discloses a crank mechanism having a crank pin movably secured between the crank housing and crank base. 
Feldman teaches a crank mechanism comprising a crank pin (50, 30, and 32, figs. 1-5), a crank housing (40, figs. 1-5), a sliding groove (38) and a crank base (27, figs. 1-5), wherein the crank housing and crank base are connected and rotatable as a single unit (see figs. 1-5), and the crank pin is movably secured between the crank housing and crank base (see figs. 4A-5, col 3, line 15 to col 4, line 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crank mechanism of the modified Kim to have the crank pin being movably secured between the crank housing and crank base as taught by Feldman for the purpose of providing an alternative interface between a crank housing and a crank base that would allows the stroke length to be varied when the direction of the motor changes (see figs. 4A-5, col 3, line 15 to col 4, line 35 of Feldman). 
Regarding claim 2, the modified Kim discloses that when the crank pin is at a first end of the sliding groove, the crank pin is in a first distance range from a rotation axis of the single unit and when the crank pin is at a second end of the sliding groove, the crank pin is in a second distance range from the rotation axis of the single unit (see figs. 3 and 4 of Kim and paragraphs 0039-0041 of Kim, alternatively, see figs. 4A-4B and 5-6, and col 3, line 15 to col 4, line 35 of Feldman, for both Kim and Feldman, when the crank pin is in a first distance range from a rotation axis of the single unit (30 of Kim) or axis 58 of Feldman, the first distance is the shorter one, which would provide a shorter stroke length). 
Regarding claim 3, the modified Kim discloses that the first distance and the second comprise a particular distance, providing a first predetermined stroke length when in the first distance when the pin is at the first end of the sliding groove and a second predetermined stroke length when in the second distance when the pin is at the second end of the sliding groove, but fails to disclose that the first distance range is about 2 mm to about 5 mm and the second distance range is from about 5 mm to about 11 mm, providing a first predetermined stroke length when in the first distance range from about 5 mm to about 10 mm when the pin is at the first end of the sliding groove and a second predetermined stroke length when in the second distance range from about 10 to about 22 mm when the pin is at the second end of the sliding groove. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first distance range is about 2 mm to about 5 mm and the second distance range is from about 5 mm to about 11 mm, providing a first predetermined stroke length when in the first distance range from about 5 mm to about 10 mm when the pin is at the first end of the sliding groove and a second predetermined stroke length when in the second distance range from about 10 to about 22 mm when the pin is at the second end of the sliding groove, for the purpose of providing a stroke length that can be utilized to provide a massaging effect to the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 4, the modified Kim discloses that the sliding groove (31 of Kim or 38 of Feldman) is non-linear (see figs. 1-4 of Kim or figs. 3-4B of Feldman).
Regarding claim 5, the modified Kim discloses that the sliding groove (31 of Kim or 38 of Feldman) is arc-shaped (see figs. 1-5 of Kim or figs. 3-4B of Feldman), having a radius of curvature greater than a radius of curvature the single unit during rotation thereof (see figs. 1-4 of Kim, the radius of the outer arc of slot 31 of Kim is larger than the radius of curvature of the crank base (see the annotated-Kim fig. 5 above, with reference to figs. 3 and 4 of Kim), alternatively, see figs. 3-4B of Feldman, the radius of curvature of the outer arc of 38 of Feldman is larger than a radius of curvature of the slender middle portion of 27 of Feldman).
Regarding claim 8, Kim discloses a percussion massage device (see entire device in figs. 1-5) having a selectable stroke length (see figs. 3 and 4, see paragraphs 0018, 0032, 0039-0041 of the English translation, see full disclosure), comprising: a massage tool (45, figs. 1-5) for massaging a user in accordance with a percussive action supplied by a piston (40, figs. 1-5, see full disclosure); a crank mechanism (30, 33, and 60, figs. 1-5, paragraphs 0024, 0027, 0035-0036, 0039-0045) in communication with the piston (see figs. 1-5), the crank mechanism including the crank pin (60, figs. 1-5), a crank housing (housing is 33, figs. 3-4) and a crank base (the base is the portion that surrounds the shaft of the motor, see the annotated-Kim fig.  5 above), wherein the crank housing and crank base are connected and rotatable as a single unit (see figs. 1-5), and the crank pin is movably secured between the crank housing and crank base such that the crank pin moves from a first end to a second end of a sliding groove located in the crank housing when a rotation direction of the single unit is reversed by a motor (see the annotated-Kim fig. 5 above, the crank pin is movable within the sliding groove 31 of the crank housing, see sliding groove (31) where 60 is located in figs. 1-4, furthermore, the crank pin is secured between the crank housing and crank base, see in the annotated-Kim fig. 5 above, as shown the pin 60 comprises a portion that is located between a portion of the crank base and the crank housing, see from A portion to B portion, see paragraphs 0033-0035, 0039-0041); wherein when the crank pin is moved from the first end to the second end of the sliding groove (31, figs. 1-5), a stroke length of the piston is changed from a first predetermined stroke length to a second predetermined stroke length (see paragraphs 0039-0041), Kim discloses that the changing of the direction of the plate 33 would allow the stroke length of be adjusted (see paragraphs 0039-0041), but fails to specifically disclose that the selectable stroke length is a user selectable stroke length.
However, Pepe teaches a handheld massage device comprising a user selectable switch, the switch is for changing the direction of the motor (see switch 28 in paragraph 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to have the switch for changing the direction as taught by Pepe for the purpose of providing a switch to allow the user to switch the rotational direction of the motor thereby allowing the user to change to a mode that is suitable or comfortable to the user (see paragraph 0027 of Pepe). 
Furthermore, if there is any doubt that Kim discloses a crank mechanism having a crank pin movably secured between the crank housing and crank base. 
Feldman teaches a crank mechanism comprising a crank pin (50, 30, and 32, figs. 1-5), a crank housing (40, figs. 1-5), a sliding groove (38) and a crank base (27, figs. 1-5), wherein the crank housing and crank base are connected and rotatable as a single unit (see figs. 1-5), and the crank pin is movably secured between the crank housing and crank base (see figs. 4A-5, col 3, line 15 to col 4, line 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crank mechanism of the modified Kim to have the crank pin being movably secured between the crank housing and crank base as taught by Feldman for the purpose of providing an alternative interface between a crank housing and a crank base that would allow the stroke length to be varied when the direction of the motor changes (see figs. 4A-5, col 3, line 15 to col 4, line 35 of Feldman). 
Regarding claim 9, the modified Kim discloses that when the crank pin is at a first end of the sliding groove, the crank pin is in a first distance range from a rotation axis of the single unit and when the crank pin is at a second end of the sliding groove, the crank pin is in a second distance range from the rotation axis of the single unit (see figs. 3 and 4 of Kim and paragraphs 0039-0041 of Kim, alternatively, see figs. 4A-4B and 5-6, and col 3, line 15 to col 4, line 35 of Feldman, for both Kim and Feldman, when the crank pin is in a first distance range from a rotation axis of the single unit (30 of Kim) or axis 58 of Feldman, the first distance is the shorter one, which would provide a shorter stroke length). 
Regarding claim 10, the modified Kim discloses that the first distance and the second comprise a particular distance, providing a first predetermined stroke length when in the first distance when the pin is at the first end of the sliding groove and a second predetermined stroke length when in the second distance when the pin is at the second end of the sliding groove, but fails to disclose that the first distance range is about 2 mm to about 5 mm and the second distance range is from about 5 mm to about 11 mm, providing a first predetermined stroke length when in the first distance range from about 5 mm to about 10 mm when the pin is at the first end of the sliding groove and a second predetermined stroke length when in the second distance range from about 10 to about 22 mm when the pin is at the second end of the sliding groove. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first distance range is about 2 mm to about 5 mm and the second distance range is from about 5 mm to about 11 mm, providing a first predetermined stroke length when in the first distance range from about 5 mm to about 10 mm when the pin is at the first end of the sliding groove and a second predetermined stroke length when in the second distance range from about 10 to about 22 mm when the pin is at the second end of the sliding groove, for the purpose of providing a stroke length that can be utilized to provide a massaging effect to the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 11, the modified Kim discloses that the sliding groove (31 of Kim or 38 of Feldman) is non-linear (see figs. 1-4 of Kim or figs. 3-4B of Feldman).
Regarding claim 12, the modified Kim discloses that the sliding groove (31 of Kim or 38 of Feldman) is arc-shaped (see figs. 1-5 of Kim or figs. 3-4B of Feldman), having a radius of curvature greater than a radius of curvature the single unit during rotation thereof (see figs. 1-4 of Kim, the radius of the outer arc of slot 31 of Kim is larger than the radius of curvature of the crank base (see the annotated-Kim fig. 5 above, with reference to figs. 3 and 4 of Kim), alternatively, see figs. 3-4B of Feldman, the radius of curvature of the outer arc of 38 of Feldman is larger than a radius of curvature of the slender middle portion of 27 of Feldman).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2249761) in view of Pepe (2017/0304145) and Feldmann (6,357,125).
Regarding claim 6, the modified Kim discloses that the crank pin includes three tiers (see crank pin 50, 32 and 30 of Feldman, as shown, the pin comprises three tiers, the end of 32 closest to 27 in fig. 5 of Feldman is smaller than 50, and 50 is smaller than 30). 
Regarding claim 13, the modified Kim discloses that the crank pin includes three tiers (see crank pin 50, 32 and 30 of Feldman, as shown, the pin comprises three tiers, the end of 32 closest to 27 in fig. 5 of Feldman is smaller than 50, and 50 is smaller than 30). 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2249761) in view of Pepe (2017/0304145) as applied to claims 1 and 8, respectively, and further in view of Beach (1,368,782).
Regarding claims 6 and 13, the modified Kim discloses that the crank pin (60 of Kim) comprises two tiers (see fig. 5 of Kim, as shown, there are two tiers, a larger bottom diameter portion and then a more narrow diameter upper portion), but fails to disclose that the crank pin comprises three tiers.
However, Beach discloses a pin (24, fig. 1) comprises three tiers (see 24 in fig. 1, the top portion is larger the middle portion and the bottom portion is smaller than the middle portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin of the modified Kim to include three tiers as taught by Beach for the purpose of providing a size that is capable of being utilize to couple the stroke arm to the crank housing of the modified Kim. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2249761) in view of Pepe (2017/0304145), or alternatively, Kim (KR 10-2249761) in view of Pepe (2017/0304145) and Feldmann (6,357,125) as applied to claims 1 and 8, respectively, and further in view of Wersland (2021/0022955).
Regarding claims 7 and 14, the modified Kim discloses a switch, wherein the switch enables selection by the user of the first or second predetermined stroke length range (see switch 28 of Pepe, see the rejection to claims 1 and 8), but fails to disclose that the switch is located on a display of the percussion massage device. 
However, Wersland teaches a switch located on a display of the percussion massage device (see display 409, Wersland discloses in paragraph 0109 that the switch 405 can be any of the touch screen 409 (display)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and switch of the modified Kim to be on a display as taught by Wersland for the purpose of providing an alternative switch means that would perform equally well and can be utilized by the user to switch the stroke lengths. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Marton (11,478,400) is cited to show a percussive massage device with selectable stroke length. 
Chang (2020/0393026) is cited to show different mechanism for changing stroke lengths. 
Yang (2020/0390644) is cited to show a display having strength indication. 
Lev (2003/0028134) is cited to show a percussive massager comprising a reciprocating crank arm and a pin that comprises three tiers. 
Meyer (5,134,777) is cited to show an adjustable stroke reciprocating mechanism for a power tool. 
Marton (2019/0254921) (10,314,762) is cited to show a percussive massage device comprising a crank mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785